   Case 21-30645-KRH           Doc 42    Filed 03/22/21 Entered 03/22/21 13:15:38              Desc Main
                                        Document      Page 1 of 5
Attorney for the Debtor
Pia J. North, Esq. #29672
North Law
5913 Harbour Park Drive
Midlothian, VA 23112
Phone: (804) 739-3700
Fax: (804) 739-2550
Help@PiaNorth.com



                                UNITED STATES BANKRUPTCY COURT
                                  EASTERN DISTRICT OF VIRGINIA
                                       RICHMOND DIVISION


IN re: Charletta Hope Barringer-Brown,
Debtor                                                                 Case#: 21-30645
                                                                       Chapter 7


                               Debtor's Motion to Convert Case to Chapter 13


COMES NOW Charletta Hope Barringer-Brown, debtor, and shows the court as follows:

         1. Debtor filed a pro se petition for relief under Chapter 7 of the Bankruptcy Code on February
26, 2021.
         2. Upon speaking to an attorney, the debtor discovered that not only is she ineligible to receive a
discharge in a Chapter 7 bankruptcy because she is over the median, but also, her principal residence is
not exempt in Chapter 7.
         3. The debtor has regular income as a professor at Virginia State University and the ability to
make payments in a Chapter 13 plan. Although Ms. Barringer-Brown’s unsecured debt of $644,240
exceeds the Chapter 13 debt limits, the unsecured debt is comprised of student loans $576,527; Priority
unsecured debt of $2,947.37 and unsecured consumer debt of $64,713. The debtor will propose a plan to
pay 100% of the unsecured priority and consumer debt in a Chapter 13 plan. The non-dischargeable
student loan debt will be addressed in Section 6 of the plan: “Mortgage loans…. other Long Term
Payment Obligation whether secured or unsecured, to be continued upon existing contract term…” .
The debtor’s student loans are currently in a forbearance and the repayment of such loans will remain
deferred until the conclusion of the Chapter 13 plan.
  Case 21-30645-KRH           Doc 42     Filed 03/22/21 Entered 03/22/21 13:15:38              Desc Main
                                        Document      Page 2 of 5


       4. The majority view in a line of cases holds that, “the eligibility requirements of §109 (e) create a
gateway into the bankruptcy process, not an ongoing limitation on the jurisdiction of the bankruptcy
courts”. In re Fishel, 583 B.R. 474, 475 (7th Cir. 2018); In re Glance, 487 F. 3d 317, 321 (6th Cir. 2007).
The decision to convert or to dismiss a Chapter 13 case is a matter of discretion for the bankruptcy court.
In re Handy, 557 B.R. 625, 628 (Bankr. N.D. III. 2016). It should be made on a case-by-case basis
considering the best interest of creditors and the bankruptcy estate. In re Cutillo, 181 B.R. 13, 14 (Bankr.
N.D.N.Y. 1995).
       5. It is a recognized canon of statutory construction that “[j]udicial interpretation of a statute
outside its literal terms is appropriate only when a literal application of the statute would lead to an
absurd or unconstitutional result.” In re Stuart, 297 B.R. 665, 668 (Bankr. S.D. Ga. 2003). This canon
has been repeatedly applied by courts in deciding whether to exercise the discretion granted in
determining whether to dismiss a case.” “Literal interpretation of the statute would lead to an absurd
result. This debtor has no option. She is above-median income with disposable income available to pay
creditors. Based on the facts here, she will not be able to rebut the presumption of abuse. …, the only
other option would be the filing of a Chapter 11. Such a course would be absurd for this true consumer
debtor. The Chapter 11 process is inordinately expensive and cumbersome for a consumer debtor. It
would likely result in significant portions of the funds that would otherwise be available to creditors
being paid in administrative expenses and U.S. Trustee quarterly fees.” Fishel at p6
       6. The conversion is in the best interest of all creditors and the estate.


       Wherefore, debtor prays for relief under Chapter 13.


                                                       Respectfully submitted:
                                                       Charletta Hope
                                                       Barringer-Brown

                                               By:    /s/ Pia J. North
                                                       Counsel
   Case 21-30645-KRH               Doc 42       Filed 03/22/21 Entered 03/22/21 13:15:38                       Desc Main
                                               Document      Page 3 of 5


                                     UNITED STATES BANKRUPTCY COURT
                                       EASTERN DISTRICT OF VIRGINIA
                                            RICHMOND DIVISION

IN Re: Charletta Hope Barringer-Brown,
Debtor                                                                             Case#: 21-30645
                                                                                   Chapter 7


                                              Notice of Motion to Convert

          Charletta Hope Barringer-Brown, the debtor has filed papers with the Court to convert the bankruptcy
petition to a Chapter 13.

       Your rights may be affected. You should read these papers carefully and discuss them with your
attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you may wish to consult
one.)

         If you do not want the Court to grant the Motion to Convert to a Chapter 13 or if you want the Court to
consider your views on the motion, then on or before include date 14 (fourteen) days from date of service, you or
your attorney must:

File with the Court, at the address shown below, a written response pursuant to Local Bankruptcy Rules 4001(a)-
1(c) and 9013-1(H). If you mail your response to the court for filing, you must mail it early enough so the Court
will receive it on or before the date stated above. You must mail a copy of your response to the following:

Clerk of Court                 Pia J. North, Esq.               U.S. Trustee                      Bruce E. Robinson
U.S. Bankruptcy Court           5913 Harbour Park Drive          701 E. Broad St; Rm 4304          P.O. Box 538
701 E. Broad St; Rm 4000        Midlothian, VA 23112             Richmond, VA 23219                415 E. Atlantic Street
Richmond, VA 23219                                                                                 South Hill, VA 23970−0538

Attend the preliminary hearing to be scheduled by the Clerk of Court, notice of which will be mailed at a later date. If no
timely response has been filed opposing the relief requested, the Court may grant the relief requested in the motion.

If you or your attorney do not take these steps, the Court may decide that you do not oppose the relief sought in the motion,
and may enter an order granting that relief.


Date: March 22, 2021                                                      /s/Pia J. North
                                                                          Pia J. North
                                                                          5913 Harbour Park Drive
                                                                          Midlothian, VA 23112
                                                                          (804) 739-3700

                                                     Certificate of Service

I hereby certify that on this March 22, 2021, I served the foregoing Motion to Convert and Notice of Motion to Convert by
ECF, electronic mail or first-class mail, postage pre-paid to: Bruce E. Robinson, P.O. Box 538, South Hill, VA 23970−0538,
U.S. Trustee, 701 E. Broad Street, Room 4304, Richmond, VA 23219 and all creditors and parties in interest.

                                                       /s/ Pia J. North,
                                                       Pia J. North, Esquire
         Case 21-30645-KRH
TransUnion                      Doc 42Capital
                                          FiledOne
                                                03/22/21 Entered 03/22/21 13:15:38
                                                                          Fedloan   Desc Main
P.O. Box 2000                            Document
                                      AttnL: Bankruptcy Page 4 of 5       Pob 60610
Chester, PA 19022                     Po Box 30285                            Harrisburg, PA 17106
                                      Salt Lake City, UT 84130
      x
      a
      M
      s
      A
      o
      t
      i
      d
      e
      r
      C
      {
      1
      k
      b
      }




Certegy Check Services, Inc.          Capital One                             Fedloan
11601 Roosevelt Blvd.                 Attn: Bankruptcy                        Attn: Bankruptcy
Saint Petersburg, FL 33716            Po Box 30285                            Po Box 69184
                                      Salt Lake City, UT 84130                Harrisburg, PA 17106


ChexSystems                           Capital One Bank Usa N                  First National Bank
Attn: Consumer Relations              Po Box 31293                            P.o. Box 3412
7805 Hudson Rd., Suite 100            Salt Lake City, UT 84131                Omaha, NE 68197
Saint Paul, MN 55125


Experian                              Ccbtodaycard/eds                        First National Bank
Dispute Department                    Po Box 84032                            Attn: Bankruptcy
P.O. Box 4500                         Columbus, GA 31908                      Po Box 3128
Allen, TX 75013                                                               Omaha, NE 68103


Equifax Information Services          Chase Card Services                     Marketplace
PO Box 740241                         Po Box 15369                            221 Main Street Suite 300
Atlanta, GA 30374                     Wilmington, DE 19850                    San Francisco, CA 94105




TransUnion Consumer Relations         Chase Card Services                     NPAS
2 Baldwin Place                       Attn: Bankruptcy                        PO Box 99400
PO Box 1000                           Po Box 15298                            Louisville, KY 40269
Chester, PA 19022                     Wilmington, DE 19850


Weimark Credit Information            Citibank North America                  Paypal Credit
PO Box 994                            Po Box 6497                             Attention: Bankruptcy Dept.
Brick, NJ 08723                       Sioux Falls, SD 57117                   PO Box 5138
                                                                              Lutherville Timonium, MD 21094


Bon Secours                           Citibank North America                  Richmond Ambulance Authority
P.O. Box 404893                       Attn: Recovery/Centralized Bankruptcy   2400 Hermitage Rd
Sherman, TX 75092                     Po Box 790034                           Richmond, VA 23220
                                      St Louis, MO 63179


Capio Partners, LLC                   CJW Medical                             SCA Credit Svcs
Attn: Bankruptcy                      PO Box 740760                           Attn: Bankruptcy
Po Box 3498                           Cincinnati, OH 45274-0760               1502 Williamson Road
Sherman, TX 75091                                                             Roanoke, VA 24012


Capital One                           County of Chesterfield                  Syncb/PPC
Po Box 31293                          Post Office Box 70                      Po Box 965005
Salt Lake City, UT 84131              Chesterfield, VA 23832                  Orlando, FL 32896
Syncb/PPCCase 21-30645-KRH       Doc 42    Filed 03/22/21 Entered 03/22/21 13:15:38   Desc Main
Attn: Bankruptcy                          Document      Page 5 of 5
Po Box 965060
Orlando, FL 32896


Upstart
2 Circle Star Way
San Carlos, CA 94070




Upstart
Attn: Bankruptcy
Po Box 1503
San Carlos, CA 94070


Wells Fargo Bank NA
Credit Bureau Dispute Resoluti
Des Moines, IA 50306




Wells Fargo Bank NA
1 Home Campus Mac X2303-01a
3rd Floor
Des Moines, IA 50328


Westlake Financial Services
4751 Wilshire Bvld
Los Angeles, CA 90010




Westlake Financial Services
Attn: Bankruptcy
Po Box 76809
Los Angeles, CA 90054
